EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Fink on 03/09/2022. Amendments were made to fix a typographical problem and better define over the art.

The application has been amended as follows: 

Claim 1. 	An attachment tape configured such that a light emitter and a light detector are mounted on the attachment tape and such that the attachment tape is capable of being wrapped around and attached to a tissue, the light emitter being configured to emit light and the light detector being configured to detect the light emitted from the light emitter, wherein the attachment tape includes:
a first part where the light emitter is accommodated;
a second part where the light detector is accommodated; 
a third part between the first part and second part; and
a fourth part that extends from the second part to a distal end of the attachment tape, 
wherein the third part has a constant width that is smaller than a width of the first part and a width of the second part,
fourth part is gradually narrowed from one point along a longitudinal direction of the attachment tape toward another point at [[a]]the distal end of the attachment tape, and
wherein the light emitter and light detector are both located along a centerline of the attachment tape with respect to a width direction of the attachment tape, the width direction being perpendicular to the longitudinal direction.

Claim 3. 	The attachment tape according to claim 1, comprising:
	an adhesive layer; and
	an anti-slip layer having a smooth face arranged to contact the adhesive layer in a state in which the attachment tape is wrapped around the tissue.

Claim 7. 	A pulse photometry probe comprising:
	a light emitter configured to emit light;
a light detector configured to detect the light emitted from the light emitter; and
an attachment tape having a first face and a second face opposite to the first face, the attachment tape including:
a first part where the light emitter is accommodated,
a second part where the light detector is accommodated, 
a third part between the first part and second part; and
a fourth part that extends from the second part to a distal end of the attachment tape, 
wherein the third part has a constant width that is smaller than a width of the first part and a width of the second part,

	wherein a width dimension of the fourth part is gradually narrowed from one point along a longitudinal direction of the attachment tape toward another point at [[a]]the distal end of the attachment tape, and
wherein the light emitter and light detector are both located along a centerline of the attachment tape with respect to a width direction of the attachment tape, the width direction being perpendicular to the longitudinal direction.

Claim 10. 	An attachment tape configured such that a light emitter and a light detector are mounted on the attachment tape and such that the attachment tape is capable of being wrapped around and attached to a tissue, the light emitter being configured to emit light and the light detector being configured to detect the light emitted from the light emitter, wherein the attachment tape includes:
a first part where the light emitter is accommodated;
a second part where the light detector is accommodated; 
a third part between the first part and second part; and
a fourth part a fourth part that extends from the second part to a distal end of the attachment tape, 
wherein the third part has a constant width that is smaller than a width of the first part and a width of the second part,

wherein a width dimension of the fourth part is gradually narrowed along a roll direction of the attachment tape such that a width of the inner turn is greater than a width of the outer turn.

Claim 20. (Cancelled).

The following is an examiner’s statement of reasons for allowance: Kiani et al. (USPGPUB 2017/0311891) teaches an optical sensor tape for oximetry (Figs. 1-16) comprises an attachment tape (elements 310, Figs. 4A and 4B), a light emitter (element 124, Figs. 4A and 4B), and a light detector (element 113, Figs. 4A and 4B), wherein a width dimension of the attachment tape is gradually narrowed from one point along a longitudinal direction of the attachment tape toward another point at a distal end of the attachment tape (elements 310, Figs. 4A and 4B), wherein the specific shape of the tape is made by a manufacturing technique for saving materials (Fig. 16A) and therefore not obvious to be modified. Murozono et al. (USPN 8,825,126) teaches an oximeter probe (Figs. 1-9) comprises an attachment tape (elements 110 and 150, Figs. 1-5 and 8-9), a light emitting section (element 210, Figs. 1-4 and 8-9), a light receiving section (element 220, Figs. 1-4 and 8-9), a first part where the light emitter is accommodated (element 118, Figs. 3-4), a second part where the light detector is accommodated (element 117, Figs. 3-4); and a third part between the first part and second part (elements 140/230, Figs. 1-4); and a fourth part that extends from the second part to a distal end of the attachment tape (elements 110/150 to the left of element 117, Figs. 1-4), wherein the third part has a constant width that is smaller than a width of the first part and a width of the second part (elements 140/230, Figs. 1-4). Morgenstern (USPN 6,545,193 – cited in previous action) teaches an attachment tape comprises tapered end with hook and look fastener (Figs. 1-8, 13 and 32). The prior arts of record, either alone or in combination, does not teach or suggest “the attachment tape includes:
a first part where the light emitter is accommodated; a second part where the light detector is accommodated; and a third part between the first part and second part; and
a fourth part that extends from the second part to a distal end of the attachment tape, 
wherein the third part has a constant width that is smaller than a width of the first part and a width of the second part, wherein a width dimension of the fourth part is gradually narrowed from one point along a longitudinal direction of the attachment tape toward another point at the distal end of the attachment tape, and wherein the light emitter and light detector are both located along a centerline of the attachment tape with respect to a width direction of the attachment tape, the width direction being perpendicular to the longitudinal direction”; and “the attachment tape includes: a first part where the light emitter is accommodated; a second part where the light detector is accommodated; and
a third part between the first part and second part; and a fourth part a fourth part that extends from the second part to a distal end of the attachment tape, wherein the third part has a constant width that is smaller than a width of the first part and a width of the second part, wherein the attachment tape is configured to be rolled about the tissue a plurality of turns, the plurality of turns including an inner turn and an outer turn, and
wherein a width dimension of the fourth part is gradually narrowed along a roll direction of the attachment tape such that a width of the inner turn is greater than a width of the outer turn”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791